EXHIBIT BY-LAWS OF EMCORE CORPORATION As Amended Through August 7, 2008 ARTICLE I OFFICES 1.Principal Place of Business.The principal place of business of EMCORE Corporation (the “Corporation”) is 10420 Research Road S.E., Albuquerque, New Mexico 87123. 2.Other Places of Business.Branch or subordinate places of business or offices may be established at any time by the Board of Directors of the Corporation (the “Board”) at any place or places where the Corporation is qualified to do business. ARTICLE II SHAREHOLDERS 1.Annual Meeting.The annual meeting of shareholders shall be held at a time fixed by the Board that shall be within thirteen months of the last annual meeting, upon not less than ten nor more than sixty days written notice of the time, place, and purpose of the meeting at the corporate offices, or at such other time and place as shall be specified in the notice of meeting, in order to elect directors of the Corporation (“Directors”) and transact such other business as shall come before the meeting. 2.Special Meetings.A special meeting of shareholders may be called for any purpose by, the Executive Chairman, the chief executive officer or by the Board acting as a body.A special meeting shall be held upon not less than ten nor more than sixty days written notice of the time, place and purpose of the meeting. 3.Action Without Meeting.The shareholders may act without a meeting if, prior or subsequent to such action, each shareholder who would have been entitled to vote upon such action shall consent in writing to such action.Such written consent or consents shall be filed in the minute book. 4.Quorum.The presence at a meeting in person or by proxy of the holders of shares entitled to cast a majority of the votes shall constitute a quorum. 5.Organization.The Executive Chairman, or in the absence of the Executive Chairman, the chief executive officer, president or such vice president as may be designated by the Executive Chairman, shall preside at all meetings of the shareholders.If all are absent, any other officer designated by the Executive Chairman shall preside.If no officer so designated is present, the shareholders present in person or represented by proxy may elect one of their number to preside.The secretary shall act as secretary at all meetings of the shareholders; but in the absence of the secretary the presiding officer may appoint any person to act as secretary of the meeting. ARTICLE III VOTING AND ELECTIONS 1.Voting.Except as otherwise provided in the certificate of incorporation of the Corporation (the “Certificate of Incorporation”), each holder of shares with voting rights shall be entitled to one vote for each such share registered in his or her name on the books of the Corporation on such date as may be fixed pursuant to Section 3 as the record date.Whenever any action, other than the election of Directors, is to be taken by vote of the shareholders, it shall be authorized by a majority of the votes cast at a meeting of shareholders by the holders of shares entitled to vote thereon, unless a greater percentage is required by statute, the Certificate of Incorporation or these by-laws (the “By-Laws”). 2.Voting Lists.The officer or agent having charge of the stock transfer books for shares of the Corporation shall make a complete list of shareholders entitled to vote at a shareholders’ meeting or any adjournment thereof.A list required by this Section 2 may consist of cards arranged alphabetically or any equipment which permits the visual display of the information required.Such list shall be arranged alphabetically within each class, series or group of shareholders maintained by the Corporation for convenience of reference, with the address of, and the number of shares held by, each shareholder; be produced (or available by means of a visual display) at the time and place of the meeting; be subject to the inspection of any shareholder for reasonable periods during the meeting; and be prima facie evidence of the identity of the shareholders entitled to examine such list or to vote at any meeting.If the requirements of this Section 2 have not been complied with, the meeting shall, on the demand of any shareholder in person or by proxy, be adjourned until the requirements are complied with.Failure to comply with the requirements of this Section 2 shall not affect the validity of any action taken at such meeting prior to the making of such demand. 3.Fixing Record Date.(a)The Board may fix, in advance, a date as the record date for determining the Corporation’s shareholders with regard to any corporate action or event and, in particular, for determining the shareholders who are entitled to: (i)notice of or to vote at any meeting of shareholders or any adjournment thereof; (ii)give a written consent to any action without a meeting; or (iii)receive payment of any dividend or allotment of any right. The record date may in no case be more than sixty days prior to the shareholders’ meeting or other corporate action or event to which it relates.The record date for a shareholders’ meeting may not be less than ten days before the date of the meeting.The record date to determine shareholders to give a written consent may not be more than sixty days before the date fixed for tabulation of the consents or, if no date has been fixed for tabulation, more than sixty days before the last day on which consents received may be counted. (b)If no record date is fixed, (i)the record date for a shareholders’ meeting shall be the close of business on the day next preceding the day on which notice is given, or, if no notice is given, the day next preceding the day on which the meeting is held; and (ii)the record date for determining shareholders for any other purpose shall be at the close of business on the day on which the resolution of the Board relating thereto is adopted. (c)The record date for determining shareholders entitled to consent to corporate action in writing without a meeting, when no prior action by the Board is required by this act, shall be the first date on which a signed written consent setting forth the action taken or proposes to be taken is delivered to the Corporation by delivery to (i) its registered office in New Jersey, (ii) its principal place of business, or (iii) an officer or agent of the Corporation having custody of the book in which proceedings of meetings of shareholders are recorded. (d)When a determination of shareholders of record for a shareholders’ meeting has been made as provided in this Section 3, such determination shall apply to any adjournment thereof, unless the Board fixes a new record date under this Section 3 for the adjourned meeting. 4.Inspectors of
